254 F.2d 602
DELTA TANK MANUFACTURING COMPANY, Inc., and General AccidentFire and Life Assurance Corp., Ltd., Appellants,v.THE WEATHERHEAD COMPANY, Appellee.
No. 13337.
United States Court of Appeals Sixth Circuit.
April 23, 1958.

Appeal from the United States District Court for the Northern District of Ohio, Cleveland; Paul C. Weick, Judge.
John F. Naulty, Philadelphia, Pa., Donald M. Marshman, Cleveland, Ohio, for appellants.
McConnell, Blackmore, Cory & Burke, Cleveland, Ohio, for appellee.
Before MARTIN, McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
In this court action for admages for breach of implied warranty of fitness of a defective gas regulator, sold by appellee to one of the appellants, namely Delta Tank Manufacturing Company, Inc., judgment was awarded the defendant, now appellee.  District Judge Weick wrote a clear-cut, logical opinion, D.C., 150 F.Supp. 525, with citations of controlling authorities, which was adopted by him as findings of fact and conclusions of law as was permissible under the Rules of Civil Procedure, 28 U.S.C.A.


2
We are in accord with Judge Weick's opinion, which, in our judgment, correctly decided the case upon the grounds given and the authorities cited.  The judgment of the district court is, therefore, affirmed.